ORDER
PER CURIAM.
Movant, Sidney Wright, pleaded guilty to two counts of receiving stolen property in violation of section 570.080, RSMo 2000. He now appeals the judgment denying, without an evidentiary hearing, his Rule 24.035 motion for post-conviction relief.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).